Exhibit 10.2

AMENDMENT TO OPTION AWARD AGREEMENTS

BETWEEN NATCO GROUP, INC. AND THE UNDERSIGNED

This Amendment is dated June 1, 2009, between                      (“Director”)
and NATCO Group, Inc. and its affiliated and subsidiary companies (the
“Company”).

WHEREAS, the Director currently has awards of nonqualified stock options under
the NATCO Group, Inc. Directors Compensation Plan (the “Plan”); and

WHEREAS, the Director and the Company desire to amend each Nonemployee
Director’s Stock Option Agreement listed on Exhibit A to provide that upon any
Corporate Change in which the Company is not the surviving entity the Option
will permit the Director to acquire shares of the surviving entity’s common
stock;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Director and the
Company hereby agree to amend each award agreement previously entered into with
the Director under the Plan by adding the following new section at the end of
the award agreement immediately before the signature provision, if any:

“Adjustment Due to Corporate Change. In the event of changes in the Company’s
outstanding Stock by reason of recapitalizations, reorganizations, mergers,
consolidations, combinations, split-ups, split-offs, spin-offs, exchanges or
other relevant changes in capitalization or distributions to the holders of
Stock occurring after the date of the grant of this Award, this Option shall be
subject to adjustment by the Board as to the number and purchase price of shares
of Stock subject to this Option so that such Option shall thereafter cover
securities of the acquiring person as determined by the Board. Any adjustment
pursuant to this provision shall be made in a manner that complies with the
requirements of Code Section 409A and the regulatory guidance issued thereunder.
Notwithstanding the preceding, no such adjustments may materially change the
value of benefits available to the Director under this Agreement.”

This Amendment may be executed in two or more counterparts.

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first written above.

 

NATCO GROUP, INC. By:       John U. Clarke   Chairman & Chief Executive Officer
DIRECTOR:  

 

-1-



--------------------------------------------------------------------------------

EXHIBIT A

List of Option Agreements

(Attached)

 

-2-